-~.~orcbleJObn 8. 8hOOk
::lj&a2DUtriOt Attoma~
&a&tola.lo, Ttusr .

CM&?alrr                Attentioic   Boa




           l?a.acknovletlge
                        z                  ion requestof re-
curt   data,8aldalu+te
                     from




                                       colmnlcralonera'
                                        ml0 of hoa-
                              by Bexar county9
                       onmlerlonerr~Court author%aed
                        desiringto purahase suoh
                          e the aitidatitprovided
                       7 of the R.&S. of Texae9

                      e Comty JwQe requiredto offiolal-
       1~ slga bonds issuedby the Cotiasionera~ Court
       literhavinr~been f8voroblgvoted upoa by the
       Qualifiedvoters of Bexar County in R bond eleo-
       tlon,a1thou.hhe may be opposedto the is;awlnoe
       of the bonds or to the nothodof their oontem-
       Plateddiapoaitlon?
                                     :.        I
                                 -
                                           _
                                               .   -’      ..
                                                                227
                    .


w&o       Join R.   shook,   PW’J.    8,




          %. -I*   the ff.lk& at a single bid, joined
      in by sconeaeven or .eight dffferent MfvS&als
      0r fimru, a violation  or tho lam relating  to
      tralsta cd oonspiraoloo  a@nst tradaaa the
     suma ara defiuedby Artioloa163S snd 1934 of
     the Penal Code and drticles7426 and 7430 of
     the B. C. S. oi Tsxa~?“
                           .
          Par firat qbsbn     i8 answeredin tba negative. ce
bve been unable to find auy statutoryrerplrezentfor mquestlng
0~ advert.isin(:
               for bids in the sale of countyhospitalbonds. '&Q
&    etatutoayrequirementne to sale prioe being AxMole 708,
vemonls AnnotatedCivil Statutes, ‘tbiah reads aia follovsr

          @Bada shnllnever be sold at lesr than
      theirpar value nnd aooumulatedinterest,ex-
      elusiveor ooEmIsoior?eP
         In the nbsenoeof apeoiflc statutorypro&lon, it is
ocr oplsxlon                          that bids be advertised
           that thore is M requirso?lsnt
0~ reQAeatedin order for a countyto se&l oountyhospital.
                                                       bonda.
         fn reply t.ayburaocandquestionwe advtse tbat we know
of noreason &y the Cozx&sslonersJ Court oould not advertleeOE
mquest bids In a sale of oountyhospitalbonds, even thou& It
&not requlmd by statute.In our opl.nLon,  the Comlssloners~
Courtmay imposewbatevor roasoneblerequirementsit aoes fit,
w?hh nay iuoludethe af~idavltroqutred by Article  2367, Rs-
Wad WAl Statutes.
           na reply'toyour third questlonwe advise &at &tFtiole
724,RevisedCivil Statutes,providesthat bonds sheLlbe slgzed
by the County Judge and eowitoralgned   by the County Clericand
m$rterod by the.CouutyTreasurerbefore delis-erg;The County
h-l@, bolng a simxborof the Gormisbioxiers'   Onmt, is governed
bJ a majority of the court.  Onoo tha Commissioners*   Court has
actad,we believe  it becomesthe mSnieteriolduty of the county
:GI'cce
      to sim the bon& IihLchare'lsauod,     wbther  or not he fuvors
t% iasunnooof enid bonds. Siq%mn vse 'r;'illiamS   R.H.S.D.,153
3.L. (26)0%; err VI).ikrrs, 47 9.'1:'.  (2d) 420.
           ti x-@Y. to ~IW fourth qusationwo advise that the
F;;JaVstlon
          of ahother or not a jointbid violates  the Anti-trust
 z s or ‘IGXaS dei>ondm1=&y    On the UOtiVO of the Party joinins
i-3tha bid. It j.3iuposaibleto detem'no fron the facts sub-
*ktod hother or not th.lsporti&.ar bid violates     the A&l-tr%st
km of DiIxaa.
                                                            i    ..
                                                            *-




         Ue oill your attentloato the case or ba:ly V,
r,lus, 66 9. Wi SB& which wo bellove olearlyeets OVA t>ti
&W of this State in ~efmito jo2qtblds.
        Trustiogthat thla unawarsyour que8tlonslvb 0rrl